EXHIBIT 99 FOR RELEASE September 27, 2010 at 7:30 a.m. ET Palatin Technologies, Inc. Reports Fourth Quarter and Fiscal Year End 2010 Results Teleconference and Webcast to be held on September 27, 2010 CRANBURY, NJ – September 27, 2010 – Palatin Technologies, Inc. (NYSE Amex: PTN), a biopharmaceutical company dedicated to the development of peptide, peptide mimetic and small molecule agonist compounds with a focus on melanocortin and natriuretic peptide receptor systems, today announced results for its fourth quarter and fiscal year ended June 30, 2010.All share and per share amounts are presented on a post-reverse-split basis, giving effect to the 1-for-10 reverse stock split announced on September 24, 2010. Palatin’s net loss for the year ended June 30, 2010 was $1.8 million, or $(0.18) per basic and diluted share, compared to a net loss of $4.8 million, or $(0.56) per basic and diluted share, for the year ended June 30, 2009. Palatin reported a net loss of $4.2 million, or $(0.40) per basic and diluted share, for the quarter ended June 30, 2010, compared to a net loss of $0.2 million, or $(0.02) per basic and diluted share, for the same period in 2009. The change in net losses for the year and quarter ended June 30, 2010 compared to the net losses for the year and quarter ended June 30, 2009 was primarily attributable to the varying amount of revenue recognized under Palatin’s license and clinical trial agreements with AstraZeneca AB in the respective periods. REVENUE For the year ended June 30, 2010, total revenues were $14.2 million, compared to $11.4 million for year ended June 30, 2009.Total revenues in the quarter ended June 30, 2010 were $0.7 million, compared to $4.2 million for the same period in 2009. COSTS AND EXPENSES For the year ended June 30, 2010, total operating expenses were $17.2 million compared to $18.7 million for the year ended June 30, 2009. The decrease is primarily related to management’s refinement of operations and expense control. For the quarter ended June 30, 2010, total operating expenses were $4.9 million versus $4.5 million for the comparable quarter of 2009.The net increases in operating expenses for the quarter was primarily due to expenses related to Palatin’s clinical-stage development programs. CASH POSITION/GOING CONCERN Palatin’s cash, cash equivalents and investments were $8.9 million as of June 30, 2010, compared to $7.8 million at June 30, 2009.Palatin’s audited financial statements for the year ended June 30, 2010, included in the Company’s Annual Report on Form 10-K to be filed -More- September 27, 2010, includes an audit opinion from its independent registered public accounting firm, KPMG LLP, that contains a going concern explanatory paragraph. CONFERENCE CALL / WEBCAST Palatin will host a conference call and webcast on September 27, 2010 at 10:00 a.m. Eastern Time to discuss the previously announced realignment of its workforce and operations to reflect a strategic reassessment of research and development activities and corporate objectives and the fourth quarter of fiscal year 2010 financial results.Individuals interested in listening to the conference call live can dial 800-753-0343 (domestic) or 913-312-1376 (international), passcode 4114932.The webcast and replay can be accessed by logging on to the “Investor/Media Center-Webcasts” section of Palatin’s website at http://www.palatin.com.A telephone and webcast replay will be available approximately one hour after the completion of the call.To access the telephone replay, dial 888-203-1112 (domestic) or 719-457-0820 (international), passcode 4114932.The webcast and telephone replay will be available through October 4, 2010. About Palatin Technologies, Inc. Palatin Technologies, Inc. is a biopharmaceutical company focused on discovering and developing targeted, receptor-specific small molecule and peptide therapeutics.Palatin’s strategy is to develop products and then form marketing collaborations with industry leaders in order to maximize their commercial potential.For additional information regarding Palatin, please visit Palatin Technologies’ website at http://www.palatin.com. Forward-looking Statements Statements about future expectations of Palatin Technologies, Inc., including statements about its development programs, proposed indications for its product candidates, pre-clinical activities, marketing collaborations, and all other statements in this document other than historical facts, are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and as that term is defined in the Private Securities Litigation Reform Act of 1995. Palatin intends that such forward-looking statements be subject to the safe harbors created thereby. Palatin’s actual results may differ materially from those discussed in the forward-looking statements for various reasons, including, but not limited to Palatin’s ability to fund development of its technology, ability to establish and successfully complete clinical trials and pre-clinical studies and the results of those trials and studies, dependence on its partners for certain development activities, need for regulatory approvals and commercial acceptance of its products, ability to protect its intellectual property, and other factors discussed in Palatin’s periodic filings with the Securities and Exchange Commission. Palatin is not responsible for updating events that occur after the date of this press release. Palatin Technologies Investor Inquiries: Stephen T. Wills, CPA, MST EVP-Operations / Chief Financial Officer Tel:(609) 495-2200/info@palatin.com Palatin Technologies Media Inquiries: Carney Noensie, Burns McClellan Vice President, Investor Relations Tel:(212) 213-0006/cnoensie@burnsmc.com ### (Financial Statement Data Follows) PALATIN TECHNOLOGIES, INC. and Subsidiary Consolidated Statement of Operations Data (unaudited) Year Ended June 30, Quarter Ended June 30, REVENUES $ 14,180,727 $ 11,351,774 OPERATING EXPENSES: Research and development General and administrative Total operating expenses Loss from operations OTHER INCOME (EXPENSE): Investment income Interest expense Gain on sale of supplies and equipment - - Total other income, net Loss before income taxes Income tax benefit - - NET LOSS $ (4,,236,381) Basic and diluted net loss per common share Weighted average number of common shares outstanding used in computing basic and diluted net loss per common share PALATIN TECHNOLOGIES, INC. and Subsidiary Consolidated Balance Sheet Data (unaudited) June 30, 2010 June 30, 2009 ASSETS Current assets: Cash and cash equivalents Available-for-sale investments Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net Restricted cash Other assets Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Capital lease obligations Accounts payable Accrued expenses Deferred revenue - Total current liabilities Capital lease obligations Deferred rent Total liabilities Stockholders’ equity: Preferred stock of $0.01 par value – authorized 10,000,000 shares; Series A Convertible; issued and outstanding 4,997 shares as of June 30, 2010 and 2009, respectively 50 50 Common stock of $0.01 par value – authorized 40,000,000 shares; issued and outstanding 11,702,818 and 8,666,290 shares as of June 30, 2010 and 2009, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit Total stockholders’ equity Total liabilities and stockholders’ equity
